            Case 1:21-cr-00204-BAH Document 67 Filed 08/16/21 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                     :
                                             :
       v.                                    :          Criminal No. 1:21-cr-204
                                             :
MATTHEW BLEDSOE,                             :          Honorable Chief Judge Beryl A. Howell
ERIC CHASE TORRENS,                          :
BLAKE AUSTIN REED, and                       :
JACK JESSE GRIFFITH,                         :
also known as “Juan Bibiano,”                :
                                             :
                      Defendants.            :




          UNITED STATES’ REPORT AND POSITION REGARDING PUBLIC
         RELEASE OF VIDEO EVIDENCE RE: ERIC CHASE TORRENS PLEA


       Per the Court’s August 15, 2021 Minute Order, the United States will make the following

video evidence available to the Court electronically:



 Number                 File Name                                Source                   Relevant
                                                                                          Portion
 1           xHkUeMHMFx3F_cvt.mp4                 ProPublica – What Parler Saw         00:17-00:30
                                                  During the Attack                    seconds of
                                                  https://projects.propublica.org/     00:30 second
                                                  parler-capitol-videos/               video
                                                  Direct link to this video:
                                                  https://d2hxwnssq7ss7g.cloudfront.
                                                  net/xHkUeMHMFx3F_cvt.mp4

 2           banned-video --                      Open Source                          08:44 – 11:03
             TheResistance.video long Samuel      https://cantcensortruth.com/watch?   of 44:04
             Montoya.mp4                          id=5ff6857e00bac0328da8e888          minute video
    Case 1:21-cr-00204-BAH Document 67 Filed 08/16/21 Page 2 of 3




3    Extended Footage Charts Rioters       Open Source                      21:17-21:31
     Breaking Into Capitol And             Storyful Rights Management       of 31:09
     Battling Police.mp4                   Youtube Channel                  minute video
                                           https://www.youtube.com/
                                           watch?v=_E-6bRNfx2c

4    Senate Wing Door CCTV from            U.S. Capitol Police              1:00 minute
     2:25-2:26 pm (Highly Sensitive                                         video
     Designation)

5    IMG_9314.MOV                          Defendant Bledsoe’s cell phone   00:15 second
                                           download                         video

6    Crypt CCTV from 2:26 - 2:35 pm        U.S. Capitol Police              9:00 minute
     (Highly Sensitive Designation)                                         video

7    Crypt CCTV from 2:26 - 2:35 pm        U.S. Capitol Police              9:00 minute
     (Highly Sensitive Designation)                                         video

8    Crypt CCTV from 2:26 - 2:35 pm        U.S. Capitol Police              9:00 minute
     (Highly Sensitive Designation)                                         video

9    Senate Wing Door CCTV from            U.S. Capitol Police              5:00 minute
     2:35-2:40 pm (Highly Sensitive                                         video
     Designation)




                                       2
          Case 1:21-cr-00204-BAH Document 67 Filed 08/16/21 Page 3 of 3




       The Government does not object to the public release of videos 1, 2, 3, and 5. The

Government objects to the public release of videos 4, 6, 7, 8, and 9, disclosure of which falls

under the “Highly Sensitive” designation per the protective order.

                                              Respectfully submitted,

                                              CHANNING D. PHILLIPS
                                              Acting United States Attorney
                                              DC Bar No. 415793

                                      By:     /s/ Mitra Jafary-Hariri
                                              MITRA JAFARY-HARIRI
                                              Assistant United States Attorney
                                              Detailee
                                              MI Bar No. P74460
                                              211 W. Fort Street, Suite 2001
                                              Detroit, MI 48226
                                              mitra.jafary-hariri@usdoj.gov
                                              (313) 226-9632

                                              /s/ Jamie Carter
                                              Jamie Carter
                                              Assistant United States Attorney
                                              Bar No. 1027970
                                              555 Fourth Street, N.W.
                                              Washington, DC 20530
                                              Jamie.Carter@usdoj.gov
                                              (202) 252-6741




                                                 3
